Citation Nr: 0327735	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for a right knee disorder, 
claimed as secondary to a service-connected right foot 
disorder.

Entitlement to service connection for a right ankle disorder, 
claimed as secondary to a service-connected right foot 
disorder.

Entitlement to service connection for a left knee disorder, 
claimed as secondary to a service-connected right foot 
disorder.

Entitlement to service connection for a left ankle disorder, 
claimed as secondary to a service-connected right foot 
disorder.

Entitlement to service connection for a left foot disorder, 
claimed as secondary to a service-connected right foot 
disorder.

Entitlement to an increased rating for a residuals of a 
fracture of the right third metatarsal, currently evaluated 
as 20 percent disabling.

Entitlement to a compensable rating for a right ankle scar.

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA).  That decision, in 
pertinent part, denied service connection for right knee, 
right ankle, left knee, left ankle, and left foot disorders 
claimed as secondary to a service-connected right foot 
disorder.  That decision also denied entitlement to 
compensable ratings for a right ankle scar and bilateral 
hearing loss.  In addition, the October 2000 decision 
increased the veteran's disability rating for residuals of a 
fracture of the right third metatarsal from 10 to 20 percent.  
As this was not the full benefit sought, the veteran appealed 
this issue.

The veteran has raised the issue of entitlement to service 
connection for sleep apnea.  In addition, the veteran 
contends that new and material evidence has been presented to 
reopen a claim for service connection for hypertension.  
These issues are referred to the RO for appropriate action.

The Board has determined that the issues of entitlement to 
service connection for right knee, right ankle, left knee, 
left ankle and left foot disorders, all claimed as secondary 
to a service-connected right foot disorder, and entitlement 
to compensable ratings for a right ankle scar and bilateral 
hearing loss require additional development.  Therefore, 
these issues will be the subjects of a remand following this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased rating for residuals of a 
fracture of the right third metatarsal has been obtained.

2.  The evidence of record reasonably shows that residuals of 
a right third metatarsal fracture are productive of severe 
foot impairment.


CONCLUSION OF LAW

Residuals of a fracture of the right third metatarsal are 30 
percent disabling according to the schedular criteria.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5283 and 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board is aware that, to date, the RO has not adjudicated 
the veteran's claim for entitlement to an increased rating 
for residuals of a fracture of the right third metatarsal 
under the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 2002).  However, given that the decision below 
represents a grant of the benefit sought on appeal, any error 
in adjudicating the claim at this time is considered 
harmless.

II.  Factual Background

Service medical records indicate that the veteran fractured 
his right third metatarsal after falling off a truck in 
January 1991.  The fracture was initially treated with 
elevation and without fixation.  Subsequently, the veteran's 
foot was casted twice and required surgery in June 1991.

In a January 1992 rating decision, service connection for 
residuals of a fracture of the right third metatarsal was 
granted, and an initial rating of 10 percent was assigned 
under Diagnostic Code 5284.  The 10 percent evaluation was 
continued in rating decisions dated April 1994, January 1995, 
February 1997, and September 1997.

An April 1998 VA fee basis examination report noted that the 
veteran complained of stiffness and swelling.  The veteran 
reported that flare-ups affected his ability to perform daily 
functioning because of pain with walking.  On examination, 
the feet showed abnormal weight bearing present, particularly 
in view of a callosity located at the medial aspect of the 
right 4th toe.  The examiner noted that there was "hardly any 
motion" of the joints of the right foot.  There was 
ankylosis of the tarsometatarsal joint, as well as the 
metatarsal phalangeal joint.  There was extreme pain with the 
attempt of any motion of these joints.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A 20 percent rating is available for moderately severe 
malunion or nonunion of the tarsal or metatarsal bones.  A 30 
percent rating is appropriate for a severe case.  With actual 
loss of use of the foot, a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5283.

For other foot injuries, a 20 percent rating is assigned for 
a moderately severe injury.  If the foot injury is severe a 
30 percent evaluation is provided for.  With actual loss of 
use of the foot a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
disability rating of 30 percent for residuals of a fracture 
of the right third metatarsal.  The April 1998 VA fee basis 
examiner noted abnormal weight bearing.  He stated that, on 
examination, there was "hardly any motion" of the joints of 
the right foot.  He specifically noted extreme pain with the 
attempt of any motion of the joints in the right foot.  The 
Board finds that such findings indicate a severe impairment 
of the right foot as contemplated by 30 a percent rating 
under Diagnostic Code 5284.

The Board finds, additionally, that the above-described 
symptoms do not establish residuals of a foot injury that 
have resulted in the loss of use of the foot such as would 
warrant a 40 percent evaluation under either Diagnostic Code 
5283 or Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5283 and 5284.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  The Board finds that a 30 percent evaluation 
contemplates the severe symptomatology that the veteran 
experiences, including the pain with motion that he exhibited 
at the April 1998 examination, as well as the functional 
limitation reported by the veteran.  See 38 C.F.R. §§ 4.40, 
4.45.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's residuals of a fracture of the 
right third metatarsal alone has caused such marked 
interference with employment or necessitated frequent periods 
of hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating for residuals of a 
fracture of the right third metatarsal is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

As noted above, the veteran's claims have not been 
adjudicated under the VCAA.  Specifically, the veteran has 
not been informed of what evidence is needed to substantiate 
his claim, what evidence VA will obtain on his behalf, and 
what evidence the veteran is expected to provide in support 
of his claims.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

With regard to the veteran's claims for entitlement to 
service connection for right knee, right ankle, left knee, 
left ankle, and left foot disorders, claimed as secondary to 
his service-connected right foot disorder, the Board notes 
that the veteran has not been afforded an adequate VA 
examination.  VA treatment records indicate that the veteran 
has been treated for various complaints related to his right 
knee and ankle, and left knee, ankle and foot.  A March 1999 
VA treatment note indicated that the veteran had degenerative 
joint disease of the left ankle.  An August 1999 VA x-ray 
notes that the veteran has degenerative joint disease of the 
right knee.  A September 1999 letter from a private physician 
noted that the veteran has been walking with a compensated 
gait due to his right foot disorder which has led to 
discomfort in his right lower extremity.  To date, the 
veteran has only been afforded one VA examination addressing 
any of these claimed disorders.  The April 1998 VA fee basis 
examiner did examine both ankles.  He did not offer a 
diagnosis with regard to the left ankle.  While he did make a 
diagnosis for the right ankle, he did not address the 
etiology of such disorder.  The examination did not include 
nexus opinions regarding any of the other disordes at issue.

The Board notes that, to date, the veteran has not been 
afforded a VA examination to assess the veteran's current 
level of bilateral hearing loss.  The veteran filed his claim 
for entitlement to a compensable rating for bilateral hearing 
loss in September 2000.  However, the October 2000 rating 
decision was based on a May 1997 VA audiology report.  The 
veteran should be afforded a VA audiology examination to 
assess his current level of bilateral hearing loss.

With regard to the veteran's claim for entitlement to a 
compensable rating for a scar of the right ankle, the Board 
notes that, while the April 1998 VA fee basis examiner did 
address the veteran's orthopedic complaints related to his 
right ankle and foot, he did not indicate any findings with 
regard to the veteran's service-connected right ankle scar.  
In addition, the Board notes that the rating criteria for the 
skin were revised and published on August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  To date, the veteran 
has not been supplied with a copy of the new rating criteria.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The RO should also 
advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).


2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right knee, right ankle, 
left knee, left ankle, or left foot 
disorders.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to offer an opinion as to whether 
it is as likely as not that any currently 
diagnosed right knee, right ankle, left 
knee, left ankle or left foot disorder 
may be secondary to the veteran's 
service-connected right foot disorder.  
The examiner is asked to offer a 
rationale for any opinion expressed in 
the examination report.

3.  The veteran should be afforded a VA 
audiology examination to determine his 
current level of hearing loss 
bilaterally.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review in 
conjunction with the examination.

4.  The veteran should be afforded a VA 
examination to determine the current 
level of disability, if any, associated 
with his service-connected right ankle 
scar.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review in conjunction 
with the examination.

5.  Subsequently, the RO should review the 
additional evidence that has been added to the 
claims file and determine whether the benefits 
sought on appeal may now be granted.  Any other 
development deemed necessary for such determination 
should be accomplished.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished an SSOC and 
given the opportunity to respond thereto.  The SSOC 
should include the revised rating criteria for the 
skin.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



